J. S10035/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

TERMINATION OF PARENTAL RIGHTS            :      IN THE SUPERIOR COURT OF
TO: G.P.M., A MINOR                       :            PENNSYLVANIA
                                          :
APPEAL OF: C.K., MOTHER                   :         No. 1853 MDA 2019


             Appeal from the Decree Entered October 15, 2019,
               in the Court of Common Pleas of York County
                Orphans’ Court Division at No. 2019-0100a


BEFORE: PANELLA, P.J., KUNSELMAN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED MARCH 26, 2020

      C.K. (“Mother”) appeals from the October 15, 2019 decree entered in

the Court of Common Pleas of York County, Orphans’ Court Division,

involuntarily terminating her parental rights to her dependent child, G.P.M.,

male child, born in August 2014 (“Child”), pursuant to the Adoption Act,

23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).1 After careful review, we

affirm.

      The record reflects that on September 18, 2019, the York County Office

of Children, Youth & Families (the “Agency”), the Child’s guardian ad litem,

Mother’s counsel, and the Child’s counsel entered into a joint stipulation and

stipulated to the following, in relevant part:

            An Application for Emergency Protective Custody was
            filed by the Agency on June 11, 2018.        In the

1 We note that the record reflects, in the same decree, the orphans’ court
terminated the parental rights of the Child’s natural father, M.P.M. (“Father”).
Father did not appeal the termination decree.
J. S10035/20


          [application], it was alleged that the Agency has been
          involved with the [C]hild since September of 2014 due
          to concerns regarding the Mother’s mental health. On
          or about June 10, 2018, the Agency received a referral
          in regard to the [C]hild due to the Mother reporting
          him as missing. The paternal grandparents have
          rights of partial custody every other weekend from
          Friday at 4:30 p.m. until Sunday at 6:00 p.m. The
          paternal grandparents were exercising their rights of
          custody during the weekend commencing on June 8,
          2018. The Mother had contacted the York City Police
          Department to report the [C]hild missing sometime
          between Saturday, June 9, 2018, and Sunday,
          June 10, 2018. The Mother insisted that the [C]hild
          was with her, sitting on the porch stoop in the middle
          of the night, and disappeared. The York City Police
          and canine units searched for the [C]hild; however, it
          was later discovered that the [C]hild was with the
          paternal grandparents for the scheduled visitation.
          The Mother continued to insist that the [C]hild had
          been with her and became very confused as to time
          and place. At one point in time[,] the Mother told the
          Agency representative that she did not know it was
          Sunday until the police officer told her. It was alleged
          that the Mother has a history of mental health issues
          and substance abuse. The Agency had concerns for
          the Mother’s mental health and the safety of the
          [C]hild should he be returned to her custody. The
          paternal grandparents were willing to be a resource
          for the [C]hild. The Agency completed an emergency
          caregiver    investigation    as    to   the    paternal
          grandparents and they were approved. . . .

          In an Order for Emergency Protective Custody dated
          June 11, 2018, sufficient evidence was presented to
          prove that continuation or return of the [C]hild to the
          home of Mother and Father was not in the best
          interest of the [C]hild. Legal and physical custody of
          the [C]hild were transferred to the Agency. The
          [C]hild was to be placed in relative care.

          In a Shelter Care Order dated June 12, 2018,
          sufficient evidence was presented to prove that
          continuation or return of the [C]hild to the home of


                                   -2-
J. S10035/20


          Mother and Father was not in the best interest of the
          [C]hild. Legal and physical custody of the [C]hild
          were awarded to the Agency. The [C]hild was to
          remain in foster care with an emergency caregiver.

          A Dependency Petition was filed by the Agency on
          June 14, 2018. The allegations contained in the
          Dependency Petition were consistent with the
          allegations raised in the Application for Emergency
          Protective Custody with the following averments[:] At
          the Shelter Care Hearing on June 12, 2018, the
          Mother arrived late, close to when the proceeding was
          concluding. . . . It was alleged that at the Hearing,
          the Mother had trouble speaking and was slurring her
          words and appeared to be lethargic. The Mother
          explained that she was tired and agreed to be drug
          tested after the Hearing and an appointment was
          made at Averhealth; however, the Mother failed to
          appear for the appointment. The Agency caseworker
          observed the Mother’s prescription and counted the
          amount of pills which was less than the amount that
          should be present if Mother were taking the pills as
          prescribed.

          On July 13, 2018, the [C]hild was adjudicated
          dependent and legal and physical custody were
          awarded to the Agency. The [C]hild was to be placed
          in kinship care. The goal initially established was
          return to parent or guardian.       In the Order for
          Adjudication and Disposition, the [orphans’ c]ourt
          made the following findings of fact[:] The Agency had
          been involved with the [C]hild since September of
          2014 due to Mother’s mental health. By Order dated
          October 17, 2014, temporary legal and physical
          custody of the [C]hild were awarded to the Agency
          upon discharge from the hospital. By Order dated
          November 6, 2014, the [C]hild was adjudicated
          dependent and legal and physical custody were
          returned to his Mother. In an Order dated October 2,
          2015, juvenile court jurisdiction was terminated. In
          November of 2017, a Motion to Suspend Mother’s
          Rights of Custody and Visitation was filed due to
          Mother’s mental health and concerns regarding the
          [C]hild’s safety.    Subsequently, the Motion was


                                  -3-
J. S10035/20


            vacated and custody was returned to the Mother. On
            or about June 10, 2018, the Agency received a referral
            in regard to the [C]hild due to Mother reporting the
            [C]hild missing[, as detailed above]. . . . On June 28,
            2018, the Dependency Hearing was continued at the
            request of Mother’s counsel. . . .

            In a Permanency Review Order dated November 27,
            2018, the [orphans’ c]ourt . . . [found, among other
            things, that t]here had been moderate compliance
            with the Permanency Plan by the Mother [and] . . . .
            Mother had made moderate progress toward
            alleviating the circumstances which necessitated the
            original placement . . . .

            In a Permanency Review Order dated April 30, 2019,
            the [orphans’ c]ourt . . . [found, among other things,
            that t]here had been no compliance with the
            Permanency Plan by the Mother [and] . . . . Mother
            had made no progress toward alleviating the
            circumstances which necessitated the original
            placement[.] . . . A new placement goal of adoption
            was established.


Stipulation of counsel, 9/18/19 at 4-8 ¶17-¶23 (paragraph numbers omitted;

stipulations regarding Father omitted).

      On June 11, 2019, the Agency filed a petition for involuntary termination

of Mother’s parental rights under Sections 2511(a)(1), (2), (5), (8), and (b).

The orphans’ court held a termination hearing on September 24, 2019. On

October 15, 2019, the orphans’ court entered a decree terminating Mother’s

parental rights to the Child. Mother filed a timely notice of appeal, together

with a concise statement of errors complained of on appeal in compliance with

Pa.R.A.P. 1925(a)(2)(i). Thereafter, the orphans’ court filed a “statement”




                                     -4-
J. S10035/20

pursuant to Rule 1925(a)(2)(ii) that incorporated the reasons for termination

that it set forth in its October 15, 2019 termination order.2

      Mother raises the following issue for our review:

            Did the [orphans’ c]ourt abuse its discretion and/or
            err as a matter of law in terminating Mother’s parental
            rights when the Agency failed to meet its burden that
            termination of parental rights was warranted under
            [Sections] 2511(a)(1), (2), (5), (8) and [] (b) and
            said decision of the [orphans’ c]ourt was not
            supported by sufficient evidence?

Mother’s brief at 4.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.” In re
            Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). “If
            the factual findings are supported, appellate courts
            review to determine if the trial court made an error of
            law or abused its discretion.” Id. “[A] decision may
            be reversed for an abuse of discretion only upon
            demonstration       of    manifest    unreasonableness,
            partiality, prejudice, bias, or ill-will.” Id. The trial
            court’s decision, however, should not be reversed
            merely because the record would support a different
            result. Id. at 827. We have previously emphasized
            our deference to trial courts that often have first-hand
            observations of the parties spanning multiple
            hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
            2010)].




2We note that the October 15, 2019 termination order sets forth the orphans’
court’s findings of fact and conclusions of law with respect to its entry of the
October 15, 2019 termination decree.


                                     -5-
J. S10035/20

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).       “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d

387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear


                                     -6-
J. S10035/20

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

     In this case, the trial court terminated Mother’s parental rights pursuant

to Sections 2511(a)(1), (2), (5), and (8), as well as (b). We have long held

that, in order to affirm a termination of parental rights, we need only agree

with the orphans’ court as to any one subsection of Section 2511(a), as well

as Section 2511(b).       In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).     Here,      we   analyze   the   termination   decree   pursuant   to

Subsections 2511(a)(2) and (b), which provide as follows:

             (a)    General rule.--The rights of a parent in regard
                    to a child may be terminated after a petition
                    filed on any of the following grounds:

             ....

                    (2)   The    repeated     and    continued
                          incapacity, abuse, neglect or refusal
                          of the parent has caused the child
                          to be without essential parental
                          care,    control   or   subsistence
                          necessary for his physical or mental
                          well-being and the conditions and
                          causes of the incapacity, abuse,
                          neglect or refusal cannot or will not
                          be remedied by the parent.

             ....

             (b)    Other     considerations.--The     court      in
                    terminating the rights of a parent shall give
                    primary consideration to the developmental,
                    physical and emotional needs and welfare of the
                    child. The rights of a parent shall not be


                                         -7-
J. S10035/20


                   terminated solely on the basis of environmental
                   factors such as inadequate housing, furnishings,
                   income, clothing and medical care if found to be
                   beyond the control of the parent. With respect
                   to any petition filed pursuant to subsection
                   (a)(1), (6) or (8), the court shall not consider
                   any efforts by the parent to remedy the
                   conditions described therein which are first
                   initiated subsequent to the giving of notice of
                   the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015),

quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002).             “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a long



                                       -8-
J. S10035/20

period of uncooperativeness regarding the necessity or availability of services,

may properly be rejected as untimely or disingenuous.” In re A.L.D., 797

A.2d at 340 (internal quotation marks and citations omitted).

      Here, in terminating Mother’s parental rights, the orphans’ court found

that Mother had made no progress towards alleviating the circumstances that

necessitated the removal of the Child from Mother’s care and that there had

been no compliance with the permanency plan by Mother. (Order of court,

10/15/19 at 4.) The orphans’ court further found that

            [t]he primary concern for Mother was her financial
            stability, stable housing, and her mental health needs.
            The [orphans’ c]ourt finds that Mother has not
            appropriately addressed her mental health needs.
            The [orphans’ c]ourt further finds that Mother has
            failed to document that she has achieved safe and
            appropriate housing to achieve reunification. The
            testimony before the [orphans’ c]ourt establishes that
            Mother is currently homeless.          As part of her
            testimony, she indicated that she is identifying her
            mother’s residence as her current residence but
            acknowledged that she is not staying there overnight
            every evening. The [orphans’ c]ourt further finds that
            the testimony established that Mother has not
            appropriately documented lawful sources of income
            that would be adequate to financially support the
            [C]hild if reunification was achieved.

Order of court, 10/15/19 at 5.

            Three different teams were put in place to work with
            Mother, one through Pressley Ridge Family
            [E]ngagement, one through Pressley Ridge Intensive
            Family Services, and one through Commonwealth
            Clinical Group. All three teams closed. The intensive
            family services team closed unsuccessfuly due to
            Mother’s noncompliance, as did the Commonwealth



                                     -9-
J. S10035/20


              Clinical Group, which was to address Mother’s mental
              health needs.

Id. at 7-8.

              The [orphans’ c]ourt also notes for the record that
              Mother did attend the [termination] hearing; that she
              did step out of the hearing on several occasions, and
              that she refused to be drug tested prior to the hearing
              and again during the hearing when requested to be so
              tested directly by the [orphans’ c]ourt.

Id. at 9.

      We conclude that the record supports the trial court’s factual findings

and that the trial court did not abuse its discretion in terminating Mother’s

parental rights under Section 2511(a)(2). The record demonstrates that the

conditions that existed upon removal establish repeated and continued

incapacity, abuse, neglect, or refusal of Mother that caused Child to be without

essential parental care, control, or subsistence necessary for his physical or

mental well-being. The record also supports the trial court’s conclusion that

Mother continued to lack capacity to parent Child.

      We now turn to whether termination was proper under Section 2511(b).

As to that section, our supreme court has stated as follows:

              [I]f the grounds for termination under subsection (a)
              are met, a court “shall give primary consideration to
              the developmental, physical and emotional needs and
              welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
              emotional needs and welfare of the child have been
              properly interpreted to include “[i]ntangibles such as
              love, comfort, security, and stability.” In re K.M., 53
              A.3d 781, 791 (Pa.Super. 2012). In In re E.M., 620
              A.2d [481, 485 (Pa. 1993)], this Court held that the
              determination of the child’s “needs and welfare”


                                      - 10 -
J. S10035/20


             requires consideration of the emotional bonds
             between the parent and child. The “utmost attention”
             should be paid to discerning the effect on the child of
             permanently severing the parental bond. In re K.M.,
             53 A.3d at 791.      However, as discussed below,
             evaluation of a child’s bonds is not always an easy
             task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”       In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”   In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the love,
                    comfort, security, and stability the child
                    might have with the foster parent. . . .




                                      - 11 -
J. S10035/20

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

      Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.”

T.S.M., 71 A.3d at 268.      The court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      In determining that termination of Mother’s parental rights favored

Child’s needs and welfare, the trial court concluded that

            there will be no long-term, negative impact on the
            [C]hild by [] involuntarily terminat[ing Mother’s]
            parental rights. The [orphans’ c]ourt in fact believes
            it is in the [C]hild’s best interests and that his needs
            and welfare will be best served by the termination of
            Mother[’s] . . . parental rights.

            The Agency’s caseworker testified that the [sic] she
            last spoke with the [C]hild on the Wednesday prior to
            the [termination] hearing regarding the [C]hild’s
            placement in foster care and that the [C]hild stated to
            her that he wanted to remain with his foster parents
            and not return to Mother . . . .

Order of court, 10/15/19 at 8-9.




                                     - 12 -
J. S10035/20

      The record further reflects that the Child’s caseworker testified that the

Child has a “minimal” bond with Mother that the caseworker described as

“unhealthy.”   (Notes of testimony, 9/24/19 at 72.)       The caseworker also

testified that on July 26, 2019 and August 2, 2019, the Child refused to attend

visits with Mother.     (Id. at 72-73.)   The caseworker further stated that

termination of Mother’s parental rights would be in Child’s best interest

because the Child is “thriving in his foster home” and is “bonded with his foster

family.” (Id. at 82.)

      The record further reflects that the Child’s guardian ad litem stated at

the termination hearing that he is “one hundred percent in agreement with

the Agency’s request to terminate rights because that is what the [C]hild

needs. The [C]hild needs permanency.” (Id. at 132.) Additionally, the Child’s

counsel stated that he

            did meet with [the Child], discussed with him as best
            [as counsel] could given his age, his situation. He is
            comfortable and happy where he is. He says he
            enjoys it there.

            . . . . [H]e did seem very comfortable, very happy.
            He did call foster mother Mom while [counsel] was
            there . . . . [Counsel] think[s the child] enjoys being
            happy and safe there.

Id.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the orphans’ court appropriately terminated

Mother’s parental rights under Sections 2511(a)(2) and (b).



                                     - 13 -
J. S10035/20

     Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/26/2020




                          - 14 -